Name: Commission Directive 93/62/EEC of 5 July 1993 setting out the implementing measures concerning the supervision and monitoring of suppliers and establishments pursuant to Council Directive 92/33/EEC on the marketing of vegetable propagating and planting material, other than seed
 Type: Directive
 Subject Matter: agricultural activity;  executive power and public service;  plant product;  political framework;  distributive trades;  marketing
 Date Published: 1993-10-07

 7.10.1993 EN Official Journal of the European Communities L 250/29 COMMISSION DIRECTIVE 93/62/EEC of 5 July 1993 setting out the implementing measures concerning the supervision and monitoring of suppliers and establishments pursuant to Council Directive 92/33/EEC on the marketing of vegetable propagating and planting material, other than seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed (1), and in particular Article 6 (4) thereof, Whereas it is appropriate so set out measures concerning the supervision and monitoring of all suppliers and their establishments, with the exception of those whose activity is confined to the placing on the market of vegetable propagating and planting material; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Agricultural, Horticultural and Forestry Seeds and Plants, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive lays down implementing measures concerning the supervision and monitoring of suppliers and their establishments, other than those whose activity is confined to the placing on the market of vegetable propagating and planting material, pursuant to Article 6 (4) of Directive 92/33/EEC, in cases where the checks referred to in Article 5 (2) of the said Directive are carried out by the suppliers themselves or an accredited supplier. Article 2 The responsible official body shall carry out regularly, at least once a year at an appropriate time, supervision and monitoring of suppliers and their establishments in order to ensure continued compliance with the requirements laid down in Directive 92/33/EEC, and in particular with the principles set out in the first to fourth indents of Article 5 (2) thereof, account being taken of the particular nature of the activity or activities of the supplier. Article 3 As far as the identification of critical points in the production process referred to in the first indent of Article 5 (2) of Directive 92/33/EEC and the keeping of records referred to in the fourth indent of Article 5 (2) thereof are concerned, the responsible official body shall supervise and monitor the supplier to ensure that the supplier: (a) continues to take into account the following critical points, where appropriate:  the quality of the vegetable propagating and planting material utilized to start the production process;  the sowing, pricking-out, potting-up, and planting of vegetable propagating and planting material,  compliance with the conditions laid down in Articles 3, 4 and 5 of Council Directive 77/93/EEC (2),  the cultivation plan and method,  general crop care,  the multiplication operations,  the harvesting operations,  hygiene,  treatments,  packaging,  storage,  transport,  administration; (b) keeps records, with a view to having complete information available for the said responsible official bodies, on: (i) plants or other objects:  purchased for storage or planting on the premises,  under production, or  dispatched to others; and (ii) any chemical treatments which have been applied to the plants, and that he keeps related documents for at least one year; (c) is available personally or designates another person technically experienced in plant production and related plant-health matters, to liaise with the said responsible official bodies; (d) carries out visual inspections as necessary and at appropriate times in a manner accepted by the said responsible official bodies; (e) allows access by persons entitled to act for the said responsible official bodies, in particular for inspection and/or sampling purposes, and allows access to the records and related documents referred to in point (b); (f) otherwise cooperates with the said responsible official bodies. Article 4 As fas as the establishment and implementation of methods for monitoring and checking the critical points as referred to in the second indent of Article 5 (2) of Directive 92/33/EEC are concerned, the responsible official body shall supervise and monitor the supplier to ensure that, where apropriate, such methods continue to be carried out, giving particular attention to: (a) the availability and actual use of methods for checking each of the critical points mentioned in Article 3; (b) the reliability of those methods; (c) their suitability for an assessment of the content of the production and marketing arrangements, including the administrative aspects; and (d) the competence of the supplier's staff to carry out the checks. Article 5 As far as the taking of samples for analysis in an accredited laboratory as referred to in the third indent of Article 5 (2) of Directive 92/33/EEC is concerned, the responsible official body shall supervise and monitor the supplier to ensure, where appropriate, that: (a) samples are taken during the various stages of production at such intervals as are established by the responsible official body when the production methods were verified at the time of accreditation; (b) samples are taken in a technically correct manner and using a statistically reliable procedure, regard being had to the kind of analysis to be carried out; (c) the persons who take the samples are qualified to do so; and (d) the analysis of samples is carried out by a laboratory which is accredited for that purpose pursuant to Article 6 (2) of the said Directive. Article 6 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 30 June 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive. Article 7 This Directive is addressed to the Member States. Done at Brussels, 5 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 10. (2) OJ No L 26, 31. 1. 1977, p. 20.